Citation Nr: 1218038	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997) for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to October 1974.

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from an August 1991 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously before the Board in July 2010, at which time it was remanded for additional development.  The claim has now returned to the Board for further appellate consideration.

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the St. Petersburg, Florida RO, which has certified the case for appellate review

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that 38 U.S.C.A. § 1151 provides for compensation to be awarded for additional disability caused by VA surgery in the same manner as if such additional disability were service-connected.  Significantly, although this statute was amended effective October 1, 1997 to require fault on behalf of VA, the Veteran's claim was received in October 1990, prior to this date.  The version of the statute and its implementing regulation, 38 C.F.R. § 3.358, which apply to claims filed before October 1, 1997 and does not require VA fault except in certain circumstances, are therefore for consideration in this case.  See Brown v. Gardner, 513 U.S. 115 (1994).

In a July 2010 decision, the Board remanded the claim at issue, for among other things, a VA examination and opinion as to whether any currently identified left knee disability was etiologically related to the Veteran's service or his VA treatment record.  The record shows that the Veteran was afforded a VA examination in July 2011.  However, although the examiner provided an opinion as to whether the Veteran's left knee disability was directly related to his service, she failed to provide an opinion as to whether it was due to treatment at the Northport VA Medical Center between 1986 and 1987, as was requested by the Board in its July 2010 remand.

The July 2010 remand also directed that the Veteran be issued VCAA notice that addressed the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic left knee disability.  The Board observes that the AOJ issued such notice to the Veteran in a September 2010 letter.  However, in reviewing the letter, the Board observes that such letter only provided the Veteran with the information necessary to establish his claim under the post October 1, 1997 laws and regulations.  He was not and has not been provided notice of the information required to establish his claim under the applicable laws and regulations in effect prior to October 1, 1997.

Given the foregoing, the Board finds that compliance with the July 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notification letter, which 
should specifically provide the provisions of the appropriate section  1151 regulations applicable to the claim  (i.e.--regulations for claim filed prior to October 1, 1997).  The "no fault or strict liability" provisions need to be set out. 
2.  Forward the claims file, including a copy of this remand, to the designated examiner, preferably Dr. J. Geddie, the examiner from the July 2011 VA examination. 

* After reviewing the Veteran's claims file, the examiner should, identify the left knee disabilities that, in his/her opinion, preexisted the October 1987 surgery.

The examiner should then render an opinion as to whether it is at least as likely as not:

* The Veteran received improper treatment at the Northport VAMC for his left knee disability between 1986 and 1987.

* The Veteran incurred additional disability as a result of his treatment at the Northport VAMC between 1986 and 1987.
 
* Any additional knee disability was a necessary (i.e., expected or intended) consequence of the Veteran's treatment at the Northport VAMC, including his 1987 left knee surgery; 

* Any current left knee disability is the result of natural progress of the pathology

3.  The AOJ should contact the representative and request clarification of the benefit sought on appeal.  At this time, it appears to be argued that the surgical procedure should have been performed at an earlier date, but the Veteran does not identify additional disability.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the issue on appeal, including under the laws and provisions in effect prior to October 1, 1997.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011 ).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


